                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 1 of 10 Page ID #:6611




                                                            1   AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                            2   ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: alicia.hou@akerman.com
                                                            5   Email: ellen.robbins@akerman.com
                                                            6   LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                            7   Miami, FL 33131
                                                                Telephone: (305) 374-5600
                                                            8   Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                            9
                                                                COLIN L. BARNACLE (admitted pro hac vice)
                                                           10   ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                                1900 Sixteenth Street, Suite 1700
                                                           11   Denver, Colorado 80202
                                                                Telephone: (303) 260-7712
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Facsimile: (303) 260-7714
                LOS ANGELES, CALIFORNIA 90071




                                                                Email: colin.barnacle@akerman.com
                                                           13   Email: adrienne.scheffey@akerman.com
AKERMAN LLP




                                                           14   Attorneys for Defendant
                                                                THE GEO GROUP, INC.
                                                           15
                                                           16                         UNITED STATES DISTRICT COURT
                                                           17         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           18
                                                                RAUL NOVOA, JAIME CAMPOS                     Case No. 5:17-cv-02514-JGB-SHKx
                                                           19   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on            Assigned to Hon. Jesus G. Bernal
                                                           20   behalf of all others similarly situated
                                                           21                   Plaintiff,                   DEFENDANT THE GEO GROUP,
                                                                      vs.                                    INC.’S REPLY TO PLAINTIFFS'
                                                           22                                                OPPOSITION TO GEO'S MOTION
                                                                                                             TO CONTINUE TRIAL AND
                                                           23   THE GEO GROUP, INC.,                         PRETRIAL DATES AND REOPEN
                                                                                                             DISCOVERY
                                                           24                   Defendant.
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         i               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 2 of 10 Page ID #:6612



                                                                THE GEO GROUP, INC.,
                                                            1
                                                            2                   Counter-Claimant,           TAC Filed:          September 16, 2019
                                                                      vs.                                   SAC Filed:          December 24, 2018
                                                            3                                               FAC Filed:          July 6, 2018
                                                                RAUL NOVOA, JAIME CAMPOS                    Complaint Filed:    December 19, 2017
                                                            4   FUENTES, ABDIAZIZ KARIM, and                Trial Date:         February 2, 2021
                                                                RAMON MANCIA, individually and on
                                                            5   behalf of all others similarly situated,
                                                            6                   Counter-Defendant.
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         ii              Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 3 of 10 Page ID #:6613




                                                            1         Defendant The GEO Group, Inc. submits the following Reply in support of its
                                                            2   Motion to Continue Trial, Pretrial Dates, and Reopen Discovery.
                                                            3   I.    INTRODUCTION.
                                                            4         GEO has not delayed. Plaintiffs wholly mischaracterize the procedural posture
                                                            5   of this case and conveniently ignore the fact that GEO has been diligent and acting in
                                                            6   good faith to meet its discovery obligations, including responding to the litany of
                                                            7   controversies Plaintiffs have manufactured on a near weekly basis for the last several
                                                            8   months. See ECF 300-1, at ¶ 14.
                                                            9         Plaintiffs’ tired theme continues to be that GEO conveniently caused all of the
                                                           10   delay in this case, that GEO has failed to be diligent, that GEO has been derelict in its
                                                           11   obligations—in short, that GEO is the only blameworthy party. Plaintiffs take no
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   responsibility whatsoever for the delay they have caused in failing to finalize their
                LOS ANGELES, CALIFORNIA 90071




                                                           13   class notice plans. They also disguise their near weekly and voluminous discovery
AKERMAN LLP




                                                           14   conferrals as “vigorous” prosecution of their case—leaving out the fact that many of
                                                           15   their perceived discovery deficiencies were revivals of previously-resolved issues
                                                           16   and/or just plain made up. See ECF 300-1, at ¶¶14-17.
                                                           17         If deadlines are not extended in this action, Plaintiffs will have successfully
                                                           18   shortchanged due process and have been rewarded for their bad faith litigation antics.
                                                           19   To be sure, just this morning on September 21—seven days after the discovery
                                                           20   cutoff—Plaintiffs sought to raise six new discovery issues before Magistrate
                                                           21   Kewalramani. (Declaration of Alicia Y. Hou (Hou Decl.) ¶ 3). Plaintiffs cannot take
                                                           22   the hardline position that deadlines in this matter should not be moved and that they
                                                           23   will be prejudiced, and then raise purported discovery issues before the Court one
                                                           24   week after the discovery cutoff (which cutoff includes hearing discovery motions).
                                                           25   GEO respectfully requests the Court grant its Motion to Continue Trial and set forth a
                                                           26   new scheduling order to allow for this lawsuit to proceed fairly.
                                                           27
                                                           28
                                                                                                         1               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 4 of 10 Page ID #:6614




                                                            1   II.   LEGAL ARGUMENT
                                                            2         A.      Good Cause Exists to Grant GEO's Motion
                                                            3                 i.    Plaintiffs Mischaracterize the Facts
                                                            4         Class Notice. Plaintiffs decidedly omit any explanation as to why they waited
                                                            5   nine months to file their motion to approve class notice.        Plaintiffs' delay and
                                                            6   Plaintiffs' delay alone has puts the parties at odds with the current scheduling
                                                            7   order. Instead of taking any responsibility for their own delay and accepting the fact
                                                            8   that the scheduling order is no longer tenable, Plaintiffs' present two unworkable
                                                            9   options to the Court to circumvent the scheduling issue (again, which they alone
                                                           10   created).    The first would be to shorten the 75 day notice period to 45 days—
                                                           11   shortchanging due process. The second would be for the Court to reserve ruling on
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   the dispositive motions until after the opt-out period. This would be incredibly unfair
                LOS ANGELES, CALIFORNIA 90071




                                                           13   to GEO as prospective class members will have the opportunity to evaluate the
AKERMAN LLP




                                                           14   strength of GEO’s key legal positions prior to deciding whether they would like to be
                                                           15   included in the class. See Schwarzschild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995)
                                                           16   (“The purpose of Rule 23(c)(2) is to ensure that the plaintiff class receives notice of
                                                           17   the action well before the merits of the case are adjudicated”); see also Darrington v.
                                                           18   Assessment Recovery of Wash., LLC, No. C13-0286-JCC, 2014 WL 3858363, at *3
                                                           19   (W.D. Wash. Aug. 5, 2014). (“[T]he notice requirement for 23(b)(3) class actions is
                                                           20   rooted in due process and clearly mandatory under Rule 23(c)(2)(B).”)
                                                           21         Class Discovery. Plaintiffs should not be allowed to lay their delay at GEO’s
                                                           22   feet. The only fair solution would be to reopen discovery on a limited basis for GEO
                                                           23   to conduct class discovery and continue all dates as set forth in the underlying motion.
                                                           24   Plaintiffs gloss over the undisputable timing hurdles GEO has had to contend with
                                                           25   since the current scheduling order took effect:
                                                           26          January 8 2020 – operative scheduling order takes effect (see ECF 247);
                                                           27          January 8, 2020 through January 22, 2020 – discovery stay in effect (see
                                                           28               ECF 247);
                                                                                                         2               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 5 of 10 Page ID #:6615




                                                            1          Late February / early March – COVID-19 takes hold of the nation;
                                                            2          April 6, 2020 – Plaintiffs bring an Ex Parte Application for TRO re.
                                                            3            COVID-19 issues. GEO focuses all efforts on this TRO and COVID-19
                                                            4            related issues (see ECF 252);
                                                            5          April 22, 2020 – Order denying Plaintiffs’ TRO (see ECF 268);
                                                            6          May 2020 through September 2020 – Plaintiffs commence nearly weekly
                                                            7            discovery conferrals before the Court; the majority of these discovery issues
                                                            8            were previously resolved and/or immaterial.         Plaintiffs disguise these
                                                            9            conferrals as “vigorous” prosecution of this case; however Plaintiffs clearly
                                                           10            sought to abuse the discovery process and bury GEO’s counsel with
                                                           11            manufactured discovery issues as a bad-faith litigation strategy, (see ECF
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12            300-1, at ¶ 14);
                LOS ANGELES, CALIFORNIA 90071




                                                           13          May 22, 2020 – Court issues order in connection with Plaintiffs’ outstanding
AKERMAN LLP




                                                           14            RFPs, ordering Parties to further meet and confer on e-discovery search
                                                           15            terms related to several key RFPs (see ECF 274);
                                                           16          Early August 2020 – Parties finally reach agreement on several search terms
                                                           17            and GEO begins the process of reviewing over hundreds of thousands of
                                                           18            documents to produce by September 7, 2020 – the substantial compliance
                                                           19            deadline ordered by Magistrate Judge Kewalramani (see ECF 311-1, at ¶ 5).
                                                           20         Fact Witness Depositions. Plaintiffs point to GEO’s decision to not depose
                                                           21   various fact witnesses as evidence that GEO has somehow delayed. This makes no
                                                           22   sense. GEO’s strategic decision to no longer depose various fact witnesses should not
                                                           23   be indicative of GEO “sitting on its hands.”
                                                           24         Expert Depositions.     Plaintiffs’ accusation that GEO has not noticed any
                                                           25   depositions of any of the four experts is misleading. The parties did not even agree to
                                                           26   expert deposition dates until September 10, 2020—after lengthy conferrals and two
                                                           27   hearings before Magistrate Kewalramani. GEO’s counsel served deposition notices
                                                           28   on September 14, 2020 – surely a reasonable timeframe given that the parties had only
                                                                                                         3               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 6 of 10 Page ID #:6616




                                                            1   agreed to dates merely four days prior. Again, Plaintiffs seek to create issues and
                                                            2   controversies where none exist. Further, other than the production of four engagement
                                                            3   letters, Plaintiffs refused to produce documents in response to Defendants' subpoenas
                                                            4   seeking documents relied upon by Plaintiffs' experts, despite their agreement to extend
                                                            5   expert discovery beyond the September 14 cutoff and despite the Court's admonition
                                                            6   that these documents should be produced without the need for a subpoena. (Hou Decl.
                                                            7   ¶ 4).
                                                            8           GEO’s Written Discovery. Plaintiffs falsely state that GEO has not initiated a
                                                            9   Rule 37-1 conferral as to any of Plaintiffs’ responses.           GEO’s counsel sent
                                                           10   correspondence seeking conferral on Plaintiffs' deficient responses to GEO's Requests
                                                           11   for Production on August 31, 2020 – to date, plaintiffs have failed to respond and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   these issues remain outstanding.       GEO’s counsel sent correspondence seeking
                LOS ANGELES, CALIFORNIA 90071




                                                           13   conferral on Plaintiffs' deficient responses to GEO's Requests for Admissions and
AKERMAN LLP




                                                           14   Interrogatories on September 4, 2020 – to date, plaintiffs have failed to respond and
                                                           15   these issues remain outstanding. See ECF 311-1, at ¶ 13.
                                                           16           Settlement Conference. Again, Plaintiffs falsely state that GEO has failed to
                                                           17   respond. GEO has engaged in several conferrals with Plaintiffs on the topic of
                                                           18   mediation and continue to do so. GEO most recently responded to Plaintiffs on
                                                           19   September 16, 2020. (Hou Decl. ¶ 5).
                                                           20           No Prejudice. Plaintiffs will suffer no prejudice given a short extension of the
                                                           21   deadlines. The sole basis upon which Plaintiffs claim they will be prejudiced is that a
                                                           22   delay in adjudication "ensures that [GEO] continues to benefit from free or nearly free
                                                           23   detainee labor, and that immigrants detained in GEO’s facilities continue to face
                                                           24   serious harm as a result." See ECF 323, at p. 6. Indeed, the claims at issue in this case
                                                           25   are significant and complex.      Accordingly, fair adjudication of them is of great
                                                           26   importance to all parties to this action. As the Ninth Circuit has consistently held, the
                                                           27   district court abuses its discretion "when the denial of a continuance has affected the
                                                           28   defendant's ability to present an adequate defense or has compromised his right to a
                                                                                                         4               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 7 of 10 Page ID #:6617




                                                            1   fair trial." United States v. Zamora-Hernandez, 222 F.3d 1046, 1054 (9th Cir. 2000);
                                                            2   see also United States v. 2.61 Acres of Land, 791 F.2d 666, 671 (9th Cir.1985) (court
                                                            3   abused its discretion where denial of a continuance prevented the defendant from
                                                            4   introducing any evidence on its behalf); see also Armant v. Marquez, 772 F.2d 552,
                                                            5   557 (9th Cir.1985) (finding prejudice where the denial of a continuance prevented the
                                                            6   defendant from preparing his own defense); see also United States v. Pope, 841 F.2d
                                                            7   954, 958 (9th Cir.1988) (denial of a brief continuance inappropriate where it
                                                            8   prevented defendant from introducing “the only testimony that could plausibly have
                                                            9   helped him”). In short, a modest continuance of four months to allow for due process
                                                           10   is prudent, imperative, and would benefit both sides to this action.
                                                           11                  ii.   Plaintiffs Mischaracterize the Law
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12          While Plaintiffs are correct in their assertion that modification of a scheduling
                LOS ANGELES, CALIFORNIA 90071




                                                           13   order requires a showing of "good cause" (see Fed. R. Civ. P. 16(b)(4)), Plaintiffs'
AKERMAN LLP




                                                           14   assertion that there is "no good cause where moving party delayed in taking any
                                                           15   depositions until late in the discovery process" is a misstatement of the law. The cases
                                                           16   Plaintiffs cite to are inapposite.
                                                           17          While the court in Krueger v. Wyeth held that good cause for modification of
                                                           18   the scheduling order at issues had not been shown by the moving party in that case,
                                                           19   Plaintiffs have conveniently omitted a key fact relied upon by the Kreuger court in
                                                           20   reaching its decision – the Court in Krueger emphasized that the plaintiff seeking an
                                                           21   amendment to the scheduling order offered no explanation as to why modification was
                                                           22   appropriate.     See Krueger v. Wyeth, Inc., No. 03CV2496-JAH MDD, 2012 WL
                                                           23   4338710, at *3 (S.D. Cal. Sept. 20, 2012) ("Plaintiff has not explained why she
                                                           24   delayed in taking any depositions in this case until late in the discovery process (only
                                                           25   one deposition had been taken by May 2012, just one month before the scheduled
                                                           26
                                                           27
                                                           28
                                                                                                         5               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 8 of 10 Page ID #:6618




                                                            1   close of fact discovery)"). Here, unlike the movant in Krueger, GEO offers numerous
                                                            2   bases on which modification should be granted. See ECF 311-1.1
                                                            3           Plaintiffs provide a similarly reductive characterization of the holding in New
                                                            4   York Life Insurance Co. v. Morales. See ECF 323, at p. 5. While the court in New
                                                            5   York Life did in fact hold that the defendant had not shown good cause for
                                                            6   modification of the court's scheduling order, the New York Life court emphasized that
                                                            7   it was implausible that the defendant was unaware of the existence and identity of the
                                                            8   witnesses to be deposed because the witnesses were members of the defendant's own
                                                            9   family. See New York Life Ins. Co. v. Morales, No. CIV.06CV1022-B(BLM), 2008
                                                           10   WL 2622875, at *3 (S.D. Cal. July 1, 2008) ("Defendant Lopez cannot plausibly
                                                           11   claim that he was unaware of the existence of these individuals because they were his
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   father-in-law, sister-in-law, and brother-in-law... In other words, these potential
                LOS ANGELES, CALIFORNIA 90071




                                                           13   deponents' identities and possible bases for having knowledge of relevant facts were
AKERMAN LLP




                                                           14   all known extremely early in the case, if not prior to its filing"). Here, GEO does not
                                                           15   contend that it is unaware of who it needs to depose, or what discovery it needs to
                                                           16   conduct. GEO’s position is clear – due to Plaintiffs’ delay in moving for approval of
                                                           17   class notice, the deadlines must be extended in the interests of justice.
                                                           18           As outlined by the Ninth Circuit in Noyes v. Kelly Services, the inquiry as to
                                                           19   whether good cause exists for modifying a scheduling order focuses on the
                                                           20   "reasonable diligence" of the moving party. Noyes v. Kelly Servs., 488 F.3d 1163,
                                                           21   1174 (9th Cir. 2007); see also Kuschner v. Nationwide Credit, Inc., 256 F.R.D. 684,
                                                           22   687 (E.D. Cal. 2009) ("Good cause may be found to exist where the moving party
                                                           23   shows that it diligently assisted the Court with creating a workable scheduling order,
                                                           24   that it is unable to comply with the scheduling order's deadlines due to matters that
                                                           25
                                                                1
                                                                 On August 7, 2020, Plaintiffs served amended initial disclosures listing additional individuals whom GEO may need to
                                                           26   depose. GEO also seeks to depose Plaintiff Fernando Munoz-Aguilera who submitted a declaration in support of
                                                                Plaintiffs’ motion for class certification, but was never made available for a deposition. Moreover, in the month leading
                                                           27   up to the discovery cutoff, Plaintiffs noticed six other depositions – at least two of which were noticed without any
                                                                conferral as to GEO or the witness’s availability. Additionally, well before the discovery cutoff, GEO’s counsel sent
                                                           28   correspondence seeking conferral on Plaintiffs' deficient responses to GEO's Requests for Production, Requests for
                                                                Admissions, and Interrogatories. To date, plaintiffs have failed to respond and these issues remain outstanding.
                                                                                                                             6                         Case No. 5:17-cv-02514-JGB-SHKx
                                                                 DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                                    PRETRIAL DATES AND REOPEN DISCOVERY
                                             Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 9 of 10 Page ID #:6619




                                                            1   could not have reasonably been foreseen at the time of the issuance of the scheduling
                                                            2   order, and that it was diligent in seeking an amendment once it became apparent that
                                                            3   the party could not comply with the scheduling order"). Here, GEO moved to modify
                                                            4   the scheduling order when it became clear that the order was no longer tenable due to
                                                            5   Plaintiffs’ delay in filing their motion to approve class notice – and even further
                                                            6   exacerbated by COVID-19.
                                                            7          III.     CONCLUSION
                                                            8          In light of the foregoing, the Court should grant GEO's Motion to Continue
                                                            9   Trial and Pretrial Dates and Reopen Discovery and set the impending deadlines in
                                                           10   accordance with the following:
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12               Event                            Current Date                           Proposed Date
                LOS ANGELES, CALIFORNIA 90071




                                                           13   All Discovery Cutoff                    Monday, September 14,                   Thursday, January 14,
AKERMAN LLP




                                                                (including hearing discovery            2020                                    2021
                                                           14   motions)
                                                           15   Last Date to Conduct                    Monday, October 12, 2020                Friday, February 12,
                                                                Settlement Conference                                                           2020
                                                           16   Last Date to File Summary               Wednesday October 14,                   Thursday, February 15,
                                                           17   Judgment Motions                        2020 2                                  2021.
                                                                Last Date to Hear Non-                  Monday, November 30,                    Tuesday, March 30,
                                                           18
                                                                Discovery Motions                       2020                                    2021
                                                           19   Final Pretrial Conference               Monday, January 4, 2021 at              Tuesday, May 4, 2021
                                                                and Hearings on Motions in              11:00 AM                                at 11:00 AM
                                                           20
                                                                Limine
                                                           21   Trial Date                              Tuesday, February 2, 2021               Wednesday, June 2,
                                                                                                        at 9:00 AM                              2021
                                                           22
                                                           23
                                                                Dated: September 21, 2020                                AKERMAN LLP
                                                           24
                                                           25                                                            By:     /s/ Ellen S. Robbins
                                                                                                                                 Ellen S. Robbins
                                                           26                                                                    Alicia Y. Hou
                                                                                                                                 Colin L. Barnacle
                                                           27
                                                           28      2
                                                                   The deadline to file summary judgment motions was incorrectly cited as October 4, 2020 within GEO's Motion.
                                                                  This error was corrected by and through a notice of errata filed on September 18, 2020.
                                                                                                                          7                       Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                               PRETRIAL DATES AND REOPEN DISCOVERY
                                                            Case 5:17-cv-02514-JGB-SHK Document 327 Filed 09/21/20 Page 10 of 10 Page ID
                                                                                             #:6620



                                                                                                                   Adrienne Scheffey
                                                            1                                                      Attorneys for Defendant
                                                            2                                                      THE GEO GROUP, INC.
                                                            3
                                                            4
                                                            5
                                                            6
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                         8               Case No. 5:17-cv-02514-JGB-SHKx
                                                                DEFENDANT'S REPLY TO PLAINTIFFS' OPPOSITION TO GEO'S MOTION TO CONTINUE TRIAL AND
                                                                                      PRETRIAL DATES AND REOPEN DISCOVERY
